Grant, J.
(after stating the facts). The relator has ■complied fully with the provision of the statute. The respondent contends that it is clothed with the power to determine whether a school or college of veterinary medicine and surgery organized under the laws of this State, whose •articles of association are duly filed and approved by the proper State authorities, is a regular school or college; or, •as stated in the brief of counsel, that it “ has the right to determine whether any school or college is living up to the •requirements of Act No. 191 of the Public Acts of 1899.”
Whether, as the relator seems to contend, any such power or control is lodged in the superintendent of public instruction, is not before us. The sole question is, Is the respondent clothed with this power ? An educational institution, properly incorporated under the provisions of the law, is a regular school or college within the meaning of the law. This statute, neither in express terms nor by implication, has lodged in this board the power to determine whether any school or college has a curriculum of studies, equipment, appliances, etc., such as the members of the board may deem essential to properly qualify a .graduate to practice his profession. If respondent’s contention be correct, this board has power to determine whether a department of veterinary medicine and surgery in the Michigan Agricultural College or in the University of Michigan, is “ regular.”
A similar question arose in Kentucky, where a graduate of the school of pharmacy of the Michigan University presented a diploma to the State board of pharmacy of *432that State, and demanded a certificate. The provision of the statute in that case was: “Graduates in pharmacy shall be such as have obtained a diploma from a regular incorporated college of pharmacy.” It was held that the board had no discretion in the matter, and that the relator was entitled to a certificate upon presentation of her diploma. State Board of Pharmacy v. White, 84 Ky. 626.
The case of People, ex rel. Sheppard, v. State Board of Dental Examiners, 110 Ill. 180, does not apply to this case. There the statute required that a diploma should be presented “from the faculty of some reputable dental college, duly authorized by the laws of this State, or some other of the United States,” etc. It was held that the board was clothed with power to determine whether a college was reputable. “Regular” and “reputable” are not synonymous words. “Regular” is defined as “conformed to, or made in accordance with a rule; agreeable to an established rule, law, type, or principle, to a prescribed mode, or to established customary forms.” “ Reputable” is defined as “being in good repute; held in esteem; estimable.” Cent. Diet. A school or college may be regular—i. e., regularly incorporated—and not be reputable. The reason for the use of the word “reputable” in the Illinois statute is stated by the court as follows:
“Asa part of the current history of the times, and as an aid in arriving at the legislative intention, we know there were colleges of different kinds authorized by the laws of States in which they were located, in which there were pretended to be annually delivered full courses of lectures and instruction upon the arts and sciences professed to be taught that were not ‘ reputable,’ because they graduated for money, frequently without any reference to scholarship. A diploma from such an institution afforded no evidence of scholarship or attainments in its holder. It was a fraud, and deserved no respect from anybody; and it was as against such diplomas the law was intended to protect the public, and therefore required that the colleges be ‘reputable.’ Whether a college be reputable or not is not a legal question, but a question of fact.”
*433The law of this State has fixed the status of these schools and colleges. When they have complied with the law of incorporation and filed their articles of association, they then become regular schools and colleges, and a diploma therefrom entitles the “regular possessor” to a certificate to practice his profession. The legislature may undoubtedly prescribe the curriculum for schools of its own creation, and may lodge in some board the power to determine whether its graduates are entitled to admission to practice; but it has not done so by this act.
The mandamus is granted, but-without costs.
The other Justices concurred;